PLEICONES, J.,
concurring in part and dissenting in part in a separate opinion.
Justice PLEICONES.
We consolidated appeals from a 2011 order granting respondents summary judgment and from a 2012 order sanctioning the appellant pursuant to the Frivolous Civil Proceedings Sanctions Act (FCPSA).19 I would affirm the summary judgment order but reverse the sanctions order.
Appellant is represented in this case by a well-respected member of the bar.20 The sanctions were imposed on appellant as a party based upon a number of findings by the trial judge. As explained below, I do not find that any of the bases relied upon by the circuit court support the imposition of sanctions on appellant.
The FCPSA allows for sanctions at two different points in litigation. First, the statute provides that an attorney or pro se litigant who signs a pleading certifies that a reasonable attorney in the same circumstances would believe that under the facts his claim may be warranted by a good faith extension of the law, is not intended to harass the other party, and is not brought for any improper purpose. S.C.Code Ann. § 15-36-10(A)(1) (Supp.2012). A violation of subsection (A) may result in the lawyer or pro se litigant being sanctioned.
The second point at which the FCPSA provides for sanctions is set forth in § 15-36-10(C). Section (C) provides that *169after a verdict, a directed verdict, or a judgment non obstante veredicto has been entered a party,21 an attorney, or a pro se litigant may be sanctioned if that individual “engaged in advancing a frivolous claim or defense.” While subsection (A) is concerned with frivolous filings, subsection (C) permits sanctions only where it is determined, after factual findings are made, that a frivolous claim or defense was advanced. I would not find those circumstances present here.
In my view, subsection (C) permits the party herself to be sanctioned only where the evidence adduced at the trial, or submitted at summary judgment, reveals factual misrepresentations or omissions on the part of that party, not previously known to her attorney, which establish that the party’s position in the litigation is frivolous. If the attorney learns of these facts but allows the claim or defense to continue, then she too is subject to sanctions under (C). Where the sanction rests upon facts known to both the lawyer and the party at the time the suit is brought, I would hold no sanction against the party alone is permissible under subsection (C).22 Similarly, I would not read subsection (C) to authorize sanctions upon a party because her attorney’s argument against legal precedent was deemed not to have been made in good faith or because the trial judge finds no substantive discovery was undertaken.
The order finds the present lawsuit restates allegations made and denied in a 2005 action. It concludes that had appellant “even cursorily reviewed her previous filings, prior Court orders, the Settlement Agreement, and the Bylaws prior to filing this lawsuit, it would have shown her the unreasonableness of her actions.” (emphasis supplied). The order goes on to state that appellant “was in possession of or had access to the dispositive facts the 1999 federal suit complaint, the 2009 state court complaint, the Settlement Agreement, the 2005 filings, the prior Court orders, and the By*170laws — since before she filed this action.” I would hold that because this ground rests on public facts known to both appellant and her attorney at the time the suit was brought, and because it punishes appellant for bringing the suit, that if a sanction were to be imposed under the FCPSA for this conduct, it must be imposed under subsection (A) on the lawyer who signed the pleadings. A member of the bar reviewed these facts and determined that he could bring the suit without running afoul of the FCPSA or Rule 11, SCRCP. Under these circumstances, no FCSPA sanction should be imposed on the party under § 15-36-10(C). The order also sanctions appellant for contending that the Settlement Agreement had been breached and then failing to produce evidence of any breach, and for failing to conduct any quasi-substantive discovery “until the eve of the summary judgment hearing. ...” Again, these alleged delicts should be laid at the feet of the attorney and not the party.
Finally, the judge appears to have read Lee v. Chesterfield Gen. Hosp. Inc., 289 S.C. 6, 344 S.E.2d 379 (Ct.App.1986) as limited to civil conspiracy claims, and to have concluded on that basis that no reasonable attorney would have argued for its extension to these facts.23 I would not hold appellant liable for failing to anticipate that the legal argument for distinguishing the Lee case would be deemed not to have been made in good faith, nor would I uphold a sanction that rests, in part, on the trial judge’s limited reading of the holding in Lee. In my view, the conclusion that it was not reasonable to argue for Lee’s extension addresses the attorney’s conduct and not the client’s, and therefore I would hold it is insufficient to form the basis for sanctioning a party under subsection (C).
For the reasons given above, I would affirm the grant of summary judgment but reverse the sanction award.

. S.C.Code Ann. §§ 15-36-10 et seq. (Supp.2012).


. As explained infra I interpret the FCSPA differently than does the majority and conclude that no sanction is appropriate against appellant who is merely a party in this case. The interpretation the Court adopts today will apply to every request for sanctions under the FCSPA, and I do not believe that we can create a special rule because a litigant is also an attorney even if that individual has a history with the court system.


. I do not agree with the majority that the FCPSA "repeatedly speaks in terms of sanctioning a "party” in addition to an attorney or pro se litigant.”


. For purposes of my analysis, it matters not that appellant is also an attorney. She chose not to represent herself but employed an attorney who brought this suit with full knowledge of the prior proceedings and history of the parties, and was sanctioned solely in her capacity as a party.


. The majority agrees with appellant that "Lee might not be [so]limited....”